DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 4/27/21. Claims 1 and 11 are the independent claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-8,10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudin et al. (US 20180321140; hereafter Boudin) in view of Kalivas et al. (US 20190303711; hereafter Kalivas).


Regarding claims 1 and 11, Bouding discloses a computer-implemented method/system [abstract, 170 in Fig 2, par 0019-20] when implemented on data processing hardware causes the data processing hardware to perform operations for a method of performing non-destructive testing using active thermography [abstract, Fig 2, par 0019-20], the operations comprising: 
applying, using at least one thermal excitation device, a first excitation pulse to a workpiece [130 in Fig 2]; 
capturing, using an imaging device [160 in Fig 2] an image of the heated turbine [120 in Fig 2]
determining a second excitation pulse by modifying one or more of a duration D of the first excitation pulse, an amplitude A of the first excitation pulse, or a spacing W between the first excitation pulse and the second excitation pulse [180 in Fig 2, par 0015]; 
applying, using the at least one of the thermal excitation device the second excitation pulse to the workpiece [180,120 in Fig 2]; 
capturing, using the imaging device [160 in Fig 2], a second image of the heated turbine [120 in Fig 2, par 0020,22].

Boudin fails to disclose a first iso-time frame of the workpiece and a second iso-time frame of the workpiece; and determining a numerical fit of the first iso-time frame and the second iso-time frame.


One of ordinary skill would recognize that using Kalivas’s teachings in Boudin’s invention would result in robust processing of the raw thermal images so that subsurface features can be analyzed.

Regarding claims 2 and 12, Boudin in view of Kalivas disclose the method/system of claims 1, 11. Boudin further discloses using a display device [par 0020] for data visualization.

Regarding claims 3 and 13, Boudin in view of Kalivas disclose the method/system of claims 1, 11. Boudin further discloses wherein the operations further comprise determining a target temperature range for the workpiece based on the first excitation pulse [par 0022, 120, 130 in Fig 2].


Regarding claims 6,7 and 16,17, Boudin in view of Kalivas disclose the method/system of claims 1, 11. Boudin further discloses further analyzing at least one image captured by the imaging device for identifying an anomaly of the workpiece by comparing acquired data of the desired area with known parameters [par 0025].

Regarding claims 8 and 18, Boudin in view of Kalivas disclose the method/system of claims 1, 11. Boudin further discloses internal anomalies that are voids [par 0003].

Regarding claims 10 and 20, Boudin in view of Kalivas disclose the method/system of claims 1, 11. Boudin further discloses wherein the one or more discontinuities include a disbond region where a first outer layer of material of the workpiece may be otherwise bonded to or directly connected to a second inner layer of material of the workpiece [bond coat layers are routinely inspected to determine degree of deterioration, par 0018].


Allowable Subject Matter
6. Claims 9 and 19 are allowable over prior art. Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. Prior art fails to disclose or suggest wherein the one or more discontinuities include a first material disposed within the one or more voids or cavities within the workpiece, and wherein the first material is different than a second material surrounding the first material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884